    Case 18-33427-thf                   Doc 39         Filed 03/21/19    Entered 03/22/19 01:02:28             Page 1 of 4

Information to identify the case:
Debtor 1              Michael Ryan Davis                                          Social Security number or ITIN   xxx−xx−0581
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Kentucky

Case number: 18−33427−thf



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Michael Ryan Davis

                                                                          By the court: Thomas H. Fulton
           3/19/19                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
   Case 18-33427-thf         Doc 39      Filed 03/21/19   Entered 03/22/19 01:02:28        Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
       Case 18-33427-thf       Doc 39     Filed 03/21/19      Entered 03/22/19 01:02:28        Page 3 of 4
                                      United States Bankruptcy Court
                                      Western District of Kentucky
In re:                                                                                  Case No. 18-33427-thf
Michael Ryan Davis                                                                      Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0644-3           User: cbhall                 Page 1 of 2                   Date Rcvd: Mar 19, 2019
                               Form ID: 318                 Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 21, 2019.
db             +Michael Ryan Davis,    907 Minerva Avenue,     Louisville, KY 40223-1265
6402814        +BMO Harris Bank,    89 North Jefferson Street,     Martinsville, IN 46151-1541
6402804        +BankMobile,   115 Munson Street,     New Haven, CT 06511-3540
6402796        +Baptist Health,    2701 Eastpoint Parkway,     Louisville, KY 40223-4166
6402803         Certegy Check Services, Inc.,     P.O. Box 30046,    Tampa, FL 33630-3046
6402784        +Credit Bureau Systems,    1035 Frederica Street Suite 200,     Owensboro, KY 42301-3000
6402785         Credit Bureau Systems,    P.O. Box l479,    Owensboro, KY 42302
6402777        +John J. LIeweIlyn,    PO Box 93,    Glenview, KY 40025-0093
6402810       ++LOUISVILLE GAS AND ELECTRIC COMPANY,     PO BOX 9001960,    LOUISVILLE KY 40290-1960
               (address filed with court: Louisville Gas and Electric,       820 West Broadway,
                 Louisville, KY 40202)
6402802        +Louisville Gas and Electric,     PO Box 25217,    Lehigh VaIley, PA 18002-5217
6402801        +Louisville cas and Electric,     820 West Broadway,    Louisville, KY 40202-2245
6402798        +NeaI and Summers,    Funeral and Cremation Center,     110 East Poston Road,
                 Martinsville, IN 46151-2845
6402778        +Nicholas Financial,    ATTN: Cindy Lackey,     Senior Branch Manager,    3421 Stony Spring CircIe,
                 Louisville, KY 40220-5437
6402800        +Office of the U.S. Attorney,     Western District of Kentucky,
                 For: U.S. Department of Education,     717 West Broadway,    Louisville, KY 40202-2215
6402817        +Reliant Capital Solutions,,    PO Box 307290,     Gahanna, OH 43230-7290
6402776        +Slate Run Apartments,    806 Granite Drive,     Louisville, KY 40223-1257
6402815         TeleCheck Services, Inc.,    ATTN: Bankruptcy Department,     P.O. Box 5805,
                 Hagerstown, MD 21741-6806
6402799         U.S. Department of Education,     Educational Credit Management Corp.,     PO Box 75448,
                 St. Pau1, MN 55116-0448

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QRWKEATS.COM Mar 19 2019 23:23:00       Robert W. Keats,    P.O. Box 221377,
                 Louisville, KY 40252-1377
6402782        +EDI: COMCASTCBLCENT Mar 19 2019 23:23:00       Comcast Corporation,    1701 JFK Boulevard,
                 Philadelphia, PA 19103-2899
6402783        +EDI: CMIGROUP.COM Mar 19 2019 23:23:00       Credit Management LP,    P.O. Box 118288,
                 Carrollton, TX 75011-8288
6402781        +EDI: RCSFNBMARIN.COM Mar 19 2019 23:23:00       Credit One Bank,    P.O. Box 98872,
                 Las Vegas, NV 89193-8872
6402780        +EDI: AMINFOFP.COM Mar 19 2019 23:23:00       First Premier Bank,    3820 North Louise Avenue,
                 Sioux FaIIs, SD 57107-0145
6402818        +E-mail/Text: Banko@frontlineas.com Mar 19 2019 19:38:00        Frontline Asset Strategies,
                 2700 Snelling Ave. N,    Ste 250,    Roseville, MN 55113-1783
6402816        +EDI: RESURGENT.COM Mar 19 2019 23:23:00       LVNV Funding, LLC,    P.O. Box 10497,
                 Greenville, SC 29603-0497
6402779        +E-mail/Text: bknick@nicfn.com Mar 19 2019 19:36:45       Nicholas Financial,
                 2454 McMuIIen Booth Road,    #501-B,    Clearwater, FL 33759-1343
6402797        +EDI: VERIZONCOMB.COM Mar 19 2019 23:23:00       Verizon Wireless,    Bankruptcy Administration,
                 500 Technology Drive,    Suite 550,    Weldon Spring, MO 63304-2225
                                                                                               TOTAL: 9

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6402813*       +BankMobile,   115 Munson Street,     New Haven, CT 06511-3540
6402805*       +Baptist Health,    2701 Eastpoint Parkway,     Louisville, KY 40223-4166
6402812*        Certegy Check Services, Inc.,     P.O. Box 30046,    Tampa, FL 33630-3046
6402792*       +Comcast Corporation,    1701 JFK Boulevard,     Philadelphia, PA 19103-2899
6402794*       +Credit Bureau Systems,    1035 Frederica Street Suite 200,     Owensboro, KY 42301-3000
6402795*        Credit Bureau Systems,    P.O. Box l479,    Owensboro, KY 42302
6402793*       +Credit Management LP,    P.O. Box 118288,    Carrollton, TX 75011-8288
6402791*       +Credit One Bank,    P.O. Box 98872,    Las Vegas, NV 89193-8872
6402790*       +First Premier Bank,    3820 North Louise Avenue,     Sioux FaIIs, SD 57107-0145
6402787*       +John J. LIeweIlyn,    PO Box 93,    Glenview, KY 40025-0093
6402811*       +Louisville Gas and Electric,     PO Box 25217,    Lehigh VaIley, PA 18002-5217
6402807*       +NeaI and Summers,    Funeral and Cremation Center,     110 East Poston Road,
                 Martinsville, IN 46151-2845
6402789*       +Nicholas Financial,    2454 McMuIIen Booth Road,     #501-B,   Clearwater, FL 33759-1343
6402788*       +Nicholas Financial,    ATTN: Cindy Lackey,     Senior Branch Manager,    3421 Stony Spring CircIe,
                 Louisville, KY 40220-5437
6402809*       +Office of the U.S. Attorney,     Western District of Kentucky,
                 For: U.S. Department of Education,     717 West Broadway,    Louisville, KY 40202-2215
6402786*       +Slate Run Apartments,    806 Granite Drive,     Louisville, KY 40223-1257
6402808*        U.S. Department of Education,     Educational Credit Management Corp.,     PO Box 75448,
                 St. Pau1, MN 55116-0448
6402806*       +Verizon Wireless,    Bankruptcy Administration,     500 Technology Drive,    Suite 550,
                 Weldon Spring, MO 63304-2225
                                                                                               TOTALS: 0, * 18, ## 0
         Case 18-33427-thf             Doc 39       Filed 03/21/19          Entered 03/22/19 01:02:28                Page 4 of 4



District/off: 0644-3                  User: cbhall                       Page 2 of 2                          Date Rcvd: Mar 19, 2019
                                      Form ID: 318                       Total Noticed: 27


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 19, 2019 at the address(es) listed below:
              Anthony G. Raluy    on behalf of Creditor   Nicholas Financial Inc. traluy@rendigs.com,
               cpuri@rendigs.com
              Charles R. Merrill    ustpregion08.lo.ecf@usdoj.gov
              Robert W. Keats    rkeats@bellsouth.net, rkeats@ecf.axosfs.com
                                                                                             TOTAL: 3
